DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2021.

Information Disclosure Statement

The information disclosure statement filed 08/02/2021 (3 Page document) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu.

Regarding claim 1, Bertini (US 2016/0356522) shows a system for use with an underground vault after an explosion has been initiated, the underground vault having a manhole opening, the system comprising: a blower (¶0077, Lines 3-7 – the air moving assembly 90 can comprise of a blower; ¶180, Lines 9-11, Fig. 34 – of which the blower is implemented into the hose); and a hose (132/134, Fig. 34 ¶0211 – the term “ventilation pipe” is given the broadest reasonable interpretation to define any hollow structure that can convey a portion of the internal atmosphere and external atmosphere, to include such elements as a tube, channel, duct, conduit, or hose that can be a separate structure or one that is at least in part incorporated into the design of the vault 12; additionally, on page 29 Lines 7-8 of the Specifications dated 12/03/2018, the Applicant themselves outlines the hose may be rigid (e.g., metallic) or flexible (e.g., woven metals and/or polymeric fibers; the Examiner is interpreting the hose to comprise of elements 132 & 134) comprising first and second ends (see Annotated Figure 1), the first end being connected to and receiving fresh air from the blower (¶180, Lines 9-11), the hose conducting the fresh air to the second end, which is positioned inside the underground vault (¶181), the fresh air providing sufficient breathable air to any personnel present in the underground vault (Fig. 34 – the fresh air provides sufficient breathable air, however, the Examiner would like to point out that for air to be breathable, fresh air is not necessarily required).  
	However, Bertini lacks showing the hose is to be blast-resistant, arc-flash-resistant, and fire-resistant.
Zhu (US 7,065,950), a material used for mitigating arc and flame incidents as a result of an arc event, is in the same field of endeavor as Bertini which is a material for arc and flame incidents as a result of an arc event.
	Zhu teaches a blast-resistant, arc-flash-resistant, and fire-resistant material (Col. 1, Lines 34-41 – as the Applicant has outlined on Page 28, Lines 11-12 that states the same materials that are blast 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide the hose to be blast-resistant, arc-flash-resistant, and fire-resistant, which would provide a material with a high level of arc and flame resistance along with providing additional resistance to break open and abrasion (Col. 1, Lines 29-41).





    PNG
    media_image1.png
    794
    792
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Bertini shows further comprising: a first hose anchor (see Annotated Figure 1 - The Applicant defines an anchor to be “e.g., a sandbag, similar heavy object, or a tie-down”. The Merriam-Webster Dictionary defines Anchor: “something that serves to hold an object firmly”. The Examiner is using the broadest reasonable interpretation, especially in light of the special definition given by the Applicant of “a similar heavy object” and from the previous disclosure by the Applicant above to Annotated Figure 1 – the first hose anchor anchors the hose at or near the manhole opening) and holding the hose in place with respect to the underground vault (see Annotated Figure 1).  

Regarding claim 3, Bertini shows further comprising: a second hose anchor (see Annotated Figure 1) anchoring the hose at or near the second end of the hose (see Annotated Figure 1 – the second hose anchor anchors the hose at or near the second end of the hose).  

Regarding claim 4, Bertini shows further comprising: a hose anchor anchoring the hose at or near the second end of the hose (see Annotated Figure 1 – a hose anchor anchors the hose at or near the second end of the hose).  

Regarding claim 5, Bertini shows wherein the explosion (¶0008, Lines 18-26) is at least one of an electrical arc flash and a chemical explosion (¶0008, Lines 11-18).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Salisbury (https://www.honeywellsafety.com/Supplementary/Documents_and_Downloads/4294985774/1033.aspx).

Regarding claim 6, Bertini shows elements of the claimed invention as stated above in claim 1 including the hose constructed from a material, being located in an underground vault involved in an arc flash.

Salisbury, a catalog for materials involved in an arc-flash environment, is in the same field of endeavor as Bertini which is a hose involved in an arc-flash environment.
Salisbury teaches wherein a worst case arc flash has a magnitude of at least at least 15 kA (Page 44 – ARC48-40 shows that the arc protection blanket is rated for 40 kA), and3 4811-6124-1072v.1 0064565-028US0the material is constructed from a material configured to withstand effects of at least the worst case arc flash (Page 44 – the material of the arc blanket meets ASTM F2676, of which the Applicant themselves on Page 30, Lines 5-8 defines being configured to withstand the worst case arc flash as satisfying ASTM F2676-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Salisbury to provide wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the hose is constructed from a hose material configured to withstand effects of at least the worst case arc flash, which would provide a material that can be used for worker protection in underground vaults, switchyards, and other locations where electrical equipment poses a risk of exposure to explosive electrical discharges (Page 44).

Regarding claim 7, Bertini shows elements of the claimed invention as stated above in claim 6 including the hose.
However, Bertini lacks showing wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium.  
Zhu teaches wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, as evidenced by Materials-today.com (https://materials-today.com/para-aramid-fiber-properties-twaron-properties-and-aramid-applications/).

Regarding claim 8, Bertini shows elements of the claimed invention as stated above in claim 1 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the hose is constructed from at least one hose material configured to self-extinguish in less than a predetermined amount of time.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric configured for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com as seen above, on Page 4. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see).


Regarding claim 9, Bertini shows elements of the claimed invention as stated above in claim 8 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the predetermined amount of time is 30 seconds.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time of 30 seconds (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric configured for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the predetermined amount of time is 30 seconds, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 10, Bertini shows elements of the claimed invention as stated above in claim 8 including the hose.
However, Bertini lacks showing wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly- paraphenylene terephthalamide ("para-aramid") fibers, 
	Zhu teaches wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu.

Regarding claim 11, Bertini (US 2016/0356522) shows a hose (132/134, Fig. 34 ¶0211 – the term “ventilation pipe” is given the broadest reasonable interpretation to define any hollow structure that can convey a portion of the internal atmosphere and external atmosphere, to include such elements as a tube, channel, duct, conduit, or hose that can be a separate structure or one that is at least in part incorporated into the design of the vault 12; additionally, on page 29 Lines 7-8 of the Specifications dated 12/03/2018, the Applicant themselves outlines the hose may be rigid (e.g., metallic) or flexible (e.g., woven metals and/or polymeric fibers; the Examiner is interpreting the hose to comprise of elements 132 & 134) for conducting fresh air from a blower (¶0077, Lines 3-7 – the air moving assembly 90 can comprise of a blower; ¶180, Lines 9-11, Fig. 34 – of which the blower is implemented into the hose) to an Annotated Figure 1), the hose comprising: a first end (See Annotated Figure 1) connectable to the blower (¶180, Lines 9-11) and configured to receive the fresh air from the blower (¶180, Lines 9-11); and a second end (See Annotated Figure 1) configured to be positioned inside the underground vault (See Annotated Figure 1) and to provide the fresh air to an interior of the underground vault (See Annotated Figure 1), the fresh air providing sufficient breathable air to any personnel present in the underground vault (Fig. 34 – the fresh air provides sufficient breathable air, however, the Examiner would like to point out that for air to be breathable, fresh air is not necessarily required), the hose being constructed from at least one hose material that renders the hose blast- resistant, arc-flash-resistant, and fire-resistant.  
However, Bertini lacks showing the hose being constructed from at least one hose material that renders the hose blast- resistant, arc-flash-resistant, and fire-resistant.
Zhu (US 7,065,950), a material used for mitigating arc and flame incidents as a result of an arc event, is in the same field of endeavor as Bertini which is a material for arc and flame incidents as a result of an arc event.
	Zhu teaches a blast-resistant, arc-flash-resistant, and fire-resistant material (Col. 1, Lines 34-41 – as the Applicant has outlined on Page 28, Lines 11-12 that states the same materials that are blast resistant are also arc-flash resistant, as does Zhu teach a blast and arc resistant material by at least the p-aramid (para-aramid) fiber as well as flame resistant material (Col. 1, Lines 46-48)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide the hose being constructed from at least one hose material that renders the hose blast- resistant, arc-flash-resistant, and fire-resistant, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Salisbury (https://www.honeywellsafety.com/Supplementary/Documents_and_Downloads/4294985774/1033.aspx).

Regarding claim 12, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose constructed from a material, being located in an underground vault involved in an arc flash.
However, the combination of Bertini & Zhu lacks showing wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the at least one hose material is configured to withstand effects of at least the worst case arc flash.
Salisbury, a catalog for materials involved in an arc-flash environment, is in the same field of endeavor as Bertini which is a hose involved in an arc-flash environment.
Salisbury teaches wherein a worst case arc flash has a magnitude of at least at least 15 kA (Page 44 – ARC48-40 shows that the arc protection blanket is rated for 40 kA), and3 4811-6124-1072v.1 0064565-028US0the at least one material is configured to withstand effects of at least the worst case arc flash (Page 44 – the material of the arc blanket meets ASTM F2676, of which the Applicant themselves on Page 30, Lines 5-8 defines being configured to withstand the worst case arc flash as satisfying ASTM F2676-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Salisbury to provide showing wherein a worst case arc flash has a magnitude of at least at least 15 kA, and 34811-6124-1072v.1 0064565-028US0the at least one hose material is configured to withstand effects of at least the worst case arc flash, which would provide a material that can be used for worker protection in underground vaults, switchyards, and other locations where electrical equipment poses a risk of exposure to explosive electrical discharges (Page 44).

Regarding claim 13, Bertini shows elements of the claimed invention as stated above in claim 12 including the hose.

Zhu teaches wherein the hose material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide at least one material includes one or more of the following materials: poly-paraphenylene terephthalamide ("para aramid") fibers, ultra-high molecular weight polyethylene, polycarbonate, a carbon fiber composite, steel, and titanium, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, as evidenced by Materials-today.com (https://materials-today.com/para-aramid-fiber-properties-twaron-properties-and-aramid-applications/).

Regarding claim 14, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the hose is constructed from at least one hose material configured to self-extinguish in less than a predetermined amount of time.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time (Col. 1, Lines 29-41 – as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric configured for use in arc and flame protection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the hose is constructed from at least one hose material configured to self-extinguish in less than a predetermined amount of time, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Regarding claim 15, Bertini shows elements of the claimed invention as stated above in claim 14 including the hose configured to be in an arc-flash event.
However, Bertini lacks showing wherein the predetermined amount of time is 30 seconds.
Zhu teaches a material configured to self-extinguish in less than a predetermined amount of time of 30 seconds (Col. 1, Lines 29-41 - as the Applicant themselves have outlined on the Specifications filed 12/03/2018 on Page 28, Lines 16-27 that examples of a fire resistant material that self-extinguishes within the second predetermined amount of time (30 seconds, according to Page 27, Lines 21-22) comprise of a para-aramid fiber, as does Zhu teach a para-aramid fabric configured for use in arc and flame protection fabrics, with the fabric further providing resistance to break open and abrasion. The self-extinguishing properties are inherent to para-aramid materials, therefore Bertini in view of Zhu has at least one hose material to self-extinguish (para-aramid material as taught by Zhu) in less than a predetermined amount of time, as evidenced by Materialstoday.com. It should be noted that the citation is not a teaching reference, but as evidence of an inherent quality of para-aramid material to self-extinguish see; 112(b) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the 

Regarding claim 16, Bertini shows elements of the claimed invention as stated above in claim 14 including the hose.
However, Bertini lacks showing wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly- paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather.  
	Zhu teaches wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather (Col. 2, Lines 1-2 – the at least one material comprises of a para-aramid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bertini to incorporate the teachings of Zhu to provide wherein the at least one hose material includes one or more of the following materials: polybenzimidazole, poly-paraphenylene terephthalamide ("para-aramid") fibers, poly-meta-phenylene isophthalamide ("meta-aramid") fibers, flame retardant cotton, coated nylon, carbon foam, polyhydroquinone - dimidazopyridine, melamine, modacrylic, and leather, which would provide a material with a high level of arc and flame resistance (Col. 1, Lines 29-30).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini el al (US 2016/0356522), hereinafter referred to as Bertini, in further view of Zhu et al (US 7,065,950), hereinafter referred to as Zhu, in further view of Shea (US 5,298,299).

Regarding claim 17, Bertini shows elements of the claimed invention as stated above in claim 11 including the hose.

Shea (US 5,298,299), a hose for delivering air, is in the same filed of endeavor as Bertini which is a hose for delivering air.  
	Shea teaches wherein the at least one hose material comprises an outer layer constructed of a flame retardant material (Col. 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Shea to provide wherein the at least one hose material comprises an outer layer constructed of a flame retardant material, which would provide a way to manufacture a duct which has both good chemical resistance and good fire resistance characteristics (Col. 2, Lines 57-60).

Regarding claim 18, the combination of Bertini & Zhu shows elements of the claimed invention as stated above in claim 11 including the hose, comprised of a first material that is blast-resistant and arc-flash resistant.
However, the combination of Bertini & Zhu lacks showing wherein the at least one hose material comprises: an inner layer, and5 4811-6124-1072v.1 0064565-028US0an outer layer constructed of a flame retardant material.
Shea teaches wherein the at least one hose material comprises: an inner layer (Col. 3, Lines 5-8), and5 4811-6124-1072v.1 0064565-028US0an outer layer (Col. 3, Lines 8-11) constructed of a flame retardant material (Col. 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bertini & Zhu to incorporate the teachings of Shea to provide wherein the at least one hose material comprises: an inner layer, and5 4811-6124-1072v.1 0064565-028US0an outer layer constructed of a flame retardant material, which would provide a way to manufacture a duct which has both good chemical resistance and good fire resistance characteristics (Col. 2, Lines 57-60).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762